Citation Nr: 0127126	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  96-23 471A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.  He also had subsequent service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Thereafter, the veteran relocated to 
Tacoma, Washington, and his claims file was transferred to 
the RO in Seattle, Washington.

The Board notes that the veteran perfected appeals as to the 
issues of entitlement to service connection for hearing loss 
and tinnitus.  However, prior to certification of the 
veteran's claims to the Board, by a May 2001 rating decision, 
the RO granted service connection for hearing loss and 
tinnitus.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the rating decisions and correspondence dated in June 1995 
and October 1997; statement of the case and supplemental 
statements of the case dated in March 1996, October 1997, and 
December 2000; as well as DRO (Decision Review Officer) 
conference reports dated in March 2001 and May 2001 have 
served to adequately notify the veteran of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this regard, the Board notes that a 
complete copy of the veteran's service medical records is not 
available for review.  Examination of the claims file 
reflects that the RO has made numerous unsuccessful attempts 
to obtain the veteran's service medical records.

Further, in claims for disability compensation VA is required 
to provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4).  In applying this new provision 
to the instant appeal, the Board concludes that it is 
necessary to afford the veteran an examination and obtain a 
medical opinion with regard to his claim of entitlement to 
service connection for a sinus disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should provide the veteran 
with another opportunity to identify the 
names and complete addresses of any 
additional medical providers, either 
private or VA, who have treated him for 
sinus complaints.  After securing any 
necessary release, the RO should attempt 
to obtain any records identified by the 
veteran which have not already been 
associated with the claims file.  All 
records obtained should be added to the 
claims folder. 

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The 
RO should request that the reserve 
unit(s) to which the veteran had been 
assigned and the NPRC (or any other 
appropriate organization) search for 
service medical records.  The RO should 
request that the respondent state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  In the event that the records 
are unavailable, this should be noted in 
writing in the claims folder.  To the 
extent that the veteran's assistance is 
needed in determining the units to which 
he had been assigned, or other details 
for an informed request, his assistance 
should be requested.

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of his claimed sinus 
disorder.  The veteran's claims folder 
and a separate copy of this remand should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All indicated 
tests and studies should be conducted.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when any current 
sinus disorder was initially manifested?  
If it is determined that the disability 
was present at the time of the veteran's 
entrance into active duty, the examiner 
is requested to state whether it is at 
least as likely as not that the 
preservice disability underwent a chronic 
increase in severity beyond normal 
progression during the veteran's period 
of military service.  A complete 
rationale for any opinions expressed 
should be included in the examination 
reports.

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the appellant's claim 
seeking entitlement to service connection 
for a sinus disorder.

If the RO denies any benefit sought, it should provide the 
appellant and his representative a supplemental statement of 
the case and an opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


